Order denying plaintiff’s motion to punish the defendant for contempt modified by granting plaintiff permission to renew unless the defendant, beginning with the 1 st day of February, 1932, pay to the plaintiff sixty-five dollars a month, with the further leave to the plaintiff to renew the motion to punish the defendant for contempt for failure to pay all arrears at any time upon furnishing proof that the earning capacity of the defendant is greater than that stated by him in his affidavit submitted in opposition to the motion, and as so modified affirmed, with ten dollars costs and disbursements to be paid by the defendant to the plaintiff. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.